Citation Nr: 1225987	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel
INTRODUCTION

The Veteran had active duty service from May 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Los Angeles, California that denied service connection for bilateral hearing loss and tinnitus.  Jurisdiction has been transferred to the RO located in Reno, Nevada.  

The Veteran was afforded a May 2012 hearing before the undersigned.  A copy of the hearing transcript is associated with the claims folder.     

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service, and he is presently diagnosed with a hearing loss disability for VA purposes; and, the weight of the competent evidence is in relative equipoise as to the question of whether his current hearing loss disability is related to service.

2.  The Veteran's tinnitus is secondary to hearing loss.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished. 

II. Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Additionally, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Id. at 157.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In making all determinations, the Board must fully consider the lay assertions of record. 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77. 

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in showing that the Veteran has a current hearing loss disability for VA purposes due to acoustic trauma during his active service, and tinnitus as a result of such hearing loss, as will be discussed below. 

Service records confirm that the Veteran served in the Air Force and had a tour of duty at an air field in Vietnam.  They also show his listed military occupational specialty as a photographer and that he completed electronic interception training.  The Veteran further detailed that he served as part of a photograph reconnaissance group.  He worked near the flight line and had noise exposure from moving aircraft without the benefit of hearing protection.  He also had noise exposure to high frequency sounds as an electronic intercept operator.  See May 2012 hearing transcript.  Based on the above, the Board concludes that he was exposed to significant acoustic trauma during active service.  Indeed, his contentions of noise exposure are deemed credible and are consistent with the circumstances of his service, as indicated in the available official service records.  See 38 U.S.C.A. § 1154(a).  

A May 1966 examination conducted for separation reflects normal hearing at all decibels upon audiometric measurement.  

A VA audiology examination report taken in September 2011 confirms that the Veteran has hearing loss in both ears as recognized by VA.  38 C.F.R. § 3.385.

Accordingly, the remaining question for consideration is whether the current bilateral hearing loss disability is etiologically related to the in-service acoustic trauma.  See Davidson, 581 F.3d at 1316.

In December 2011, the Veteran reported that he had a continuity of symptomatology beginning in service for hearing loss and tinnitus.  He asserted that the September 2011 VA examiner mis-stated that the hearing loss became noticeable only after twenty years following separation.  Instead, he clarified that hearing loss and tinnitus began during service.  At the May 2012 hearing, he did not state a precise time when he began to notice his hearing loss, but he recalled having hearing problems for many years.  See May 2012 hearing transcript.  He also recalled experiencing tinnitus during service.  

The Veteran's reports of hearing loss beginning in service conflict with the audiometric findings at separation.  However, given the in-service noise exposure, his reports of hearing difficulties and tinnitus, as opposed to hearing loss, during service are not inherently implausible and hold probative value.  See Dalton, 21 Vet. App. at 36.  

Although the Veteran cannot self-diagnose hearing loss for VA purposes, he is competent to report on hearing difficulties and tinnitus.  Id.  In the case at hand, the etiology of the currently diagnosed hearing loss and tinnitus is not readily apparent as many years have elapsed since the initial diagnosis of hearing loss recognized by VA and active service.  Thus, the question of an etiology involves medical considerations beyond lay observation.  Jandreau, 492 F.3d at 1376-77. The Veteran has not been shown to have medical expertise in audiology, and he is not competent to provide an audiological medical opinion.  See id.  

With regard to the competent medical evidence addressing the etiology, there are two opinions.  In September 2007, a private otolaryngologist (Dr. P.D.) expressed a positive opinion.  Dr. P.D. considered the Veteran's reports of in-service noise exposure from working on flight lines and took an audiogram and concluded that the hearing loss shown on the audiogram was at least as likely as not related to the reported in-service noise exposure.  Dr. P.D. also noted that tinnitus was related to hearing loss.  It is not apparent as to whether the normal audiometric readings at separation were considered.  The absence of confirmation that Dr. P.D. considered the normal audiometric findings at separation weighs against his opinion since it is not based upon a fully informed review of the record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Meanwhile, the September 2011 VA examiner expressed a negative opinion.  She recited the Veteran's in-service noise exposure and audiology treatment history.  She stated that the configuration of the Veteran's hearing loss is not typical of acoustic trauma.  She noted that the Veteran's hearing loss did not become noticeable until over twenty years following service.  

However, the Veteran asserts that the September 2011 VA examiner misstated his reports of hearing loss only becoming apparent 20 years following service.  As stated above, although the audiometric findings at separation were normal, the Veteran is competent to report on his recollections of hearing difficulties and given his reports of noise exposure, his reports of hearing difficulties are not inherently implausible.  Thus, his reports of hearing difficulties beginning in service are probative and undermine the September 2011 examiner's rationale.  See Dalton, 21 Vet. App. at 36.  

The Board finds the medical opinions to be in relative equipoise.  On the one hand, the September 2011 VA examiner reviewed the entire record and stated that the audiological findings were not consistent with acoustic noise exposure.  However, the Veteran asserts that she erred by not considering his reports of hearing difficulties beginning in service.  Meanwhile, Dr. P.D. does not appear to have considered the audiogram at separation in providing his positive opinion for both bilateral hearing loss and tinnitus.  In sum, both medical opinions are imperfect, but after considering their flaws, the Board finds them to be in relative equipoise.  See id.  

Having weighed the medical opinions, the Board concludes that the evidence is in equipoise and entitlement to service connection for bilateral hearing loss and tinnitus must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


